Citation Nr: 1452982	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-33 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.  He also served with the Naval Reserve from July 1986 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO.  

In June 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This matter was previously before the Board in March 2011 when the RO remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2011, the Board granted service connection for bilateral hearing loss, and remanded the claim of service connection for tinnitus.  The RO subsequently granted service connection in May 2012.  As these decisions represent a full grant of the benefits sought with respect to these issues, the issues are no longer on appeal.  

In written argument in September 2014, the Veteran's representative relayed the Veteran's assertion that his service-connected hearing loss was more severe than his noncompensable rating suggested.  

As this matter has not been developed for appellate review, it is not properly before the Board at this time and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that his back disorder is related to 20 years of heavy lifting while on active duty from June 1976 to June 1980, and while serving with the Naval Reserve from July 1986 to October 2002.  He relates his migraine headaches to a head injury and noise exposure while serving on active duty from June 1976 to June 1980 and in Reserve.  As noted, he is service connected for bilateral hearing loss and tinnitus.  

In June 2011, the Veteran underwent a VA examination to obtain a VA medical opinion that addressed the question of a possible nexus between the Veteran's back disorder and migraine headaches, and service.  

In terms of his Naval Reserve service, pertinent treatment records reflect his complaints of migraine headaches and low back pain and show a reported onset date in the late 1990s.  However, with respect to the claimed back disorder, the June 2011 examiner said he was unable to provide a medical nexus opinion without resorting to speculation.  

In this regard, it does not appear that all periods of the Veteran's reserve service to include the annual two week periods of ACDUTRA that he served (in the context of his claimed disabilities being related to a disease or injury during such periods), or the periods of INACDUTRA that he served (in the context of his claimed disabilities being related to an injury during such periods), have been verified.  38 C.F.R. § 3.6.  

This is particularly pertinent in light of an April 1999 treatment record that contains an assessment of lumbar muscle strain and notes that the Veteran was on two weeks of reserve active duty.  

While there is on file a Statement of Service for Naval Reserve Retirement that pertains to the Veteran's Naval Reserve service, the exact status of his service is not clarified for specified periods.  This is despite a showing that he earned points for annual training, active duty for training and inactive duty for training throughout his period of reserve service from July 1986 to October 2002

Thus, a remand is necessary to clarify the Veteran's reserve service dates and all periods of annual training, ACDUTRA and INACDUCTRA.  Clarification is necessary for the proper adjudication of the claim of entitlement to service connection for a back disorder as well as the claim of entitlement to service connection for migraine headaches.  

Thereafter, any further development deemed necessary to properly decide this appeal should be undertaken, to include obtaining an addendum medical opinion or new examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  the AOJ should contact all appropriate sources, to include the National Personnel Records Center (NPRC) and the Naval Reserve Personnel Center, in order to verify the specific dates of the Veteran's periods of annual training, ACDUTRA, and INACDUTRA with the Naval Reserve.  In this regard, a report detailing the Veteran's award of reserve retirement points will not represent compliance with this instruction.  If the dates of the service cannot be determined otherwise, the AOJ must contact the Defense Finance and Accounting Service and request that they review the claimant's pay period to determine the dates and types of military service performed by him.  If the AOJ still cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must than:  (1) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must be given an opportunity to respond.

2.  After completing the requested development and any additional development deemed necessary regarding the issues on appeal, to include obtaining an addendum medical opinion or new examination, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



